Exhibit 10.3
EXECUTION VERSION
AMENDMENT NO. 1 TO COLLATERAL TRUST AGREEMENT
          This AMENDMENT NO. 1 TO COLLATERAL TRUST AGREEMENT (this “Amendment”),
dated as of April 28, 2010, is made by and among Terremark Worldwide, Inc. (the
“Company”), the Guarantors listed on the signature page hereto, and U.S. Bank
National Association, as collateral trustee (in such capacity, the “Collateral
Trustee”).
PRELIMINARY STATEMENTS:
          (1) Reference is made to that certain Collateral Trust Agreement dated
as of June 24, 2009 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Collateral Trust Agreement”)
among the Company, the Guarantors from time to time party thereto, the Trustee
(as defined below), the other Secured Debt Representatives from time to time
party thereto and the Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement.
          (2) The Company and the other Grantors have entered into an indenture
dated as of June 24, 2009 (as supplemented by the Supplemental Indenture
referred to below and as further amended, restated, supplemented and otherwise
modified from time to time (the “Indenture”) with The Bank of New York Mellon
Trust Company, N.A., as trustee (the “Trustee”) for the holders of the Company’s
12.00% Senior Secured Notes due 2017 (including the $50,000,000 aggregate
principal amount of additional notes (the “Additional Notes”) issued under the
Indenture, as supplemented by a First Supplemental Indenture dated as of
April 28, 2010 (the “Supplemental Indenture”) and any other additional notes
that may be issued under the Indenture from time to time and any exchange notes
issued in respect of such notes and additional notes, the “Notes”). The Company
has designated such Additional Notes as Additional Secured Debt, which will be
Parity Lien Debt permitted by each applicable Secured Debt Document to be
secured by a Parity Lien Equally and Ratably with all existing and future Parity
Lien Debt.
          (3) As permitted under Section 7.1(a)(1)(i) of the Collateral Trust
Agreement, the parties hereto have agreed to amend the Collateral Trust
Agreement as hereinafter set forth.
          SECTION 1. Amendments. The Collateral Trust Agreement is, subject to
the satisfaction of the condition precedent set forth in Section 2 hereof,
hereby amended as follows:
     (a) Section 1.1 is amended by adding the following definition in
alphabetical order:
          “Additional Notes” means the $50,000,000 aggregate principal amount of
12.00% Senior Secured Notes due 2017 issued pursuant to a First Supplemental
Indenture, dated as of April 28, 2010, to the Indenture.
Amendment No.1 to
Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



     (b) Section 3.8(b) is amended by the deleting the word “and” immediately
prior to subclause (4) of Section 3.8(b) and inserting the phrase “provided
that, with respect to the issuance of the Additional Notes, the Company and the
Guarantors shall use their reasonable best efforts to have all necessary actions
taken promptly following the date of the issuance of such Additional Notes to
amend the relevant Security Documents governing the Mortgages and the pledge
agreements governing the Company’s foreign subsidiaries to reflect the issuance
of the Additional Notes, such actions to be completed no later than 60 days
thereafter; and” immediately after the semicolon at the end of subclause (3) of
Section 3.8(b).
          SECTION 2. Conditions to Effectiveness. This Amendment shall become
effective on and as of the first date (the “Amendment No. 1 Effective Date”) on
which this Amendment shall have been duly executed and delivered by the Company,
the Guarantors and the Collateral Trustee.
          SECTION 3. Reference to and Effect on the Secured Debt Documents.
     (a) On and after the Amendment No. 1 Effective Date, each reference in the
Collateral Trust Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Collateral Trust Agreement, and each reference
in the Indenture or each other Security Document to “the Collateral Trust
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Collateral Trust Agreement, shall mean and be a reference to the Collateral
Trust Agreement, as amended by this Amendment.
     (b) The Collateral Trust Agreement, as specifically amended by this
Amendment, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed.
          SECTION 4. Execution in Counterparts. This Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 5 hereof. Delivery of an executed signature page to this Amendment by
facsimile transmission, or by “pdf”, “tiff” or similar electronic graphic file
transmission shall be as effective as delivery of a manually signed counterpart
of this Amendment.
          SECTION 5. Binding Effect. This Amendment shall become effective on
the Amendment No. 1 Effective Date when counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto, have been duly
executed and delivered to the Collateral Trustee.
          SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO SUCH STATE’S CONFLICTS OF LAWS PRINCIPLES OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
Amendment No.1 to
Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Collateral
Trust Agreement to be executed by their respective officers or representatives
as of the day and year first above written.

            TERREMARK WORLDWIDE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK NORTH AMERICA, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK EUROPE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERRENAP DATA CENTERS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Terremark — Amendment to Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



            PARK WEST TELECOMMUNICATIONS INVESTORS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TECOTA SERVICES CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TECHNOLOGY CENTER OF THE AMERICAS, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK FEDERAL GROUP, INC.
      By:   /s/ Nelson Fonseca         Name:   Nelson Fonseca        Title:  
Chief Financial Officer     

Terremark — Amendment to Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



            TERREMARK FINANCIAL SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK FORTUNE HOUSE #1, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK LATIN AMERICA, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK MANAGEMENT SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Terremark — Amendment to Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



            TERREMARK REALTY, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK TECHNOLOGY CONTRACTORS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK TRADEMARK HOLDINGS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERRENAP SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Terremark — Amendment to Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



            SPECTRUM TELECOMMUNICATIONS CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        NAP OF THE CAPITAL REGION, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        NAP WEST, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK DATAVAULTING LLC

By its sole member:
Terremark North America, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Terremark — Amendment to Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as
Collateral Trustee
      By:   /s/ Paul O’Brien         Name:   Paul O’Brien        Title:   Vice
President              By:   /s/ Thomas J. Brett         Name:   Thomas J.
Brett        Title:   Assistant Vice President     

Terremark — Amendment to Collateral Trust Agreement

 